 JEWELL SMOKELESS COAL CORP.Jewell Smokeless Coal CorporationandEllisHornand Woodrow Keene,Partners in Horn and KeeneCoal Company.Case 5-CA-3903March 25, 1969DECISION AND ORDERBY MEMBERSFANNING,BROWN, AND ZAGORIAOn October 22, 1968, Trial Examiner MelvinPollack issued his Decision in the above-entitledproceeding,finding that the Respondent hadengaged in and was, engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent and the General Counselfiledexceptions to the Trial Examiner's Decisionand supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as modified herein.We agree with the Trial Examiner. that theRespondent is a joint employer of the employees ofHorn and Keene Coal Company, herein calledH&KWe also agree that the Respondentdischarged these employees in violation of Section8(a)(3) and (I) of the Act, when it cut off theelectricpower at the mine operated by H&K,canceled its lease arrangement with H&K, andthereby terminated H&K's- employees because theyengaged in union activity.Having found that the Respondent has engaged inunfair labor practices, we shall order it to cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act, in themanner recommended by the Trial Examiner, withthe followingmodifications.We shall order theRespondent to offer the discharged employeesreinstatementtotheirformerorsubstantiallyequivalent positions either independently or jointlywith H & K, as an employer of these employees, H& K willingWe shall also order the Respondent to makewhole the 10 dischargees for any loss of pay theymay have suffered by reason of the Respondent'sdiscrimination against them, from August 21, 1967,on which date they were unable to resume workbecause of the Respondent's unlawful action ofshuttingdown the mine, until they are offered57reinstatement, or if no jobs are available until theyareplacedon a preferential hiring list by ' theRespondent, in the aforesaid mannerORDER,Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Jewell 'SmokelessCoalCorporation,'Vansant,BuchananCounty,Virginia, its officers, agents,successors, and assigns, shall1.Cease and desist from-(a)Discouragingmembership in District 28,United Mine Workers of America, or in any otherlabor organization of its employees, by causing theirdischarge or by discriminating in any other mannerin regard to their hire or tenure of employment orany term or condition of employment(b)Inanyothermanner interferingwith,restraining, or coercing its employees in the exerciseof their rights under Section 7 of the Act2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act.(a)Make whole Gary Dean Keene, Lewey AlbertKeene,Monroe Horn, Kelly Boyd, Millard Ward,ArthurStilwell,HooverHorn,JimmieKeen,Dannie Lynard, and Lewis Van Dyke for any loss ofearnings they may have suffered by reason of theRespondent'sdiscriminationagainstthemAnybackpay due shall be determined and computed inthe manner set forth in this Decision and Order.(b)Offertheabove-namedemployeesreinstatementtotheirformerorsubstantiallyequivalent positions either independently, or jointlywith Horn & Keene Coal Company, as an employerof these employees, that company willing in theevent jobs are not available, the Respondent shallplace these employees on a preferential hiring list atitscoaland coke operations or at the mineoperations where it is an employer of employees(c)Notify the above-named employees if presentlyserving in the Armed Forces of the United States oftheir right to full reinstatement upon application inaccordancewith the Selective Service Act andUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.(d) Preserve and, upon request, make available totheBoard or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamounts of backpay and other benefits due underthe terms of this Order.(e)Post at its offices and tipples in BuchananCounty,Virginia, copies of the attached noticemarked "Appendix."'Copies of said notice on' In the eventthat this Order is enforced by a decree of a United StatesCourt of Appeals,there shall be substituted for the words"a Decision andOrder" the words"Pursuant to a Decree ofthe United States Court ofAppeals Enforcingan Order "175NLRB No. 12 58DECISIONSOF NATIONALLABOR RELATIONS BOARDforms provided by the Regional Director for Region5, shall, after being duly signed by the Respondent'srepresentative,bepostedbyRespondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, inconspicuousplaces,includingallplaceswherenoticestoemployeesarecustomarilyposted.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced,or covered by any other material.(f)Notify the aforesaid Regional Director, inwriting, within 10 days from the date of this Order,what steps the Respondent has taken to complyherewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify our employees that.WE WILL NOT discourage membership in District 28,UnitedMine Workers of America, or in any otherlabororganizationofouremployees,orof theemployees of any of our mine operators, by terminatingthe operator by procuring any dischrage, or otherwise.Nor will we in any manner interfere with the rights ofour employees under the Act.WE WILL make whole the following namedindividuals for any loss of pay suffered as a result ofthe discrimination against them:Gary Dean KeeneArthur StilwellLewey Albert KeeneHoover HornMonroe HornJimmie KeenKelly BoydDannie LynardMillardWardLewis Van DykeWEWILLoffertheabove-namedemployeesreinstatement to their former or substantially equivalentpositions either independently or jointly with Horn andKeeneCoalCompany, as an employer of theseemployees, that company willing In the event jobs arenot available, we shall place these employees on apreferential hiring list at our coati and coke operationsor at the mine operations where we are an employer ofemployees.WE WILL notify the above-named employees ifpresently serving in the Armed Forces of the UnitedStatesof their right to full reinstatement uponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.All our employees have the right to join or support anylabor union, or not to do so. We will not discriminate inregard to hire or tenure of employment or any term orcondition of employment against any employee because ofmembership in or activity on behalf of any labororganization.JEWELL SMOKELESS COALCORPORATION(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywiththeBoard'sRegionalOffice,FederalBuilding,Room 1019, Charles Center, Baltimore,Maryland 21202, Telephone 301-962-2822.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMELVIN POLLACK, Trial Examiner This case was heardatAbingdon, Virginia, on August 20, 1968, pursuant to acomplaint issued by the General Counsel of the NationalLabor Relations Board on June 14, 1968, upon a chargefiled on September 18, 1967, by Ellis Horn and WoodrowKeene, partners in Horn and Keene Coal Company,herein called Horn and Keene. I granted the unopposedmotion to intervene of District 28, United Mine WorkersofAmerica, herein called the Union. The complaintallegesthatRespondent -- JewellSmokelessCoalCorporation violated Section 8(a)(3) and (1) of theNational Labor Relations Act, as amended, herein calledtheAct, by discharging 10 employees because of theirUnion membership and activities. The General Counseland Respondent have filed briefsUpon the entire record, including my observation of thewitnesses, I make the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent, a Virginia corporation, is engaged inBuchanan County, Virginia, in the mining and processingof coal and the manufacturing of coke. Its annualinterstate purchases and sales each exceed $50,000 I find,asRespondent admits, that it is engaged in commercewithin the meaning of Section 2(6) of the Act.ii.THE LABORORGANIZATION INVOLVEDThe Union is a labororganization within the meaningof Section2(5) of the Act.111.THE RELATIONSHIP BETWEEN RESPONDENT ANDHORN AND KEENERespondent is engaged at Vansant, Virginia, in theprocessing of coal and coke. In August 1967, Horn andKeene was one of a number of operators mining coal onpropertyowned by or leased to Respondent. Theoperators are paid a fixed fee for each ton of coaldeliveredtoRespondent'stipplesatVansantandWhitewood, Virginia The operators are required to minethe coal in the manner in which it is engineered byRespondent, which inspects the mines at least once every2 weeks to see that the removal of coal conforms to theengineeringplan and Respondent's production and safetystandards. The agreements between Respondent and theoperators are oral and terminable at will. A uniformtonnage rate for the same quality of coal is paid,regardless of the difficultyinmining itor the distance itmust be hauled. The ownership of the coal remains at alltimes vested in Respondent. The coal must be delivered toa tipple designated by Respondent and may not be sold to JEWELL SMOKELESS COAL CORP.other purchasersRespondent has on occasion terminateditsoral agreements with operators for failure to operatethemines, poor production, and failure to operate safelyor in an orderly and prescribed mannerInMarch 1968, the Board issued a Decision andDirection of Election finding from the foregoing facts'thatRespondent and the operators were engaged in a"common enterprise under [Respondent's] aegis," thatRespondent had "critical control" of the operators'operations, and that Respondent was "at least the jointemployer" of the operators' employeesJewell SmokelessCoal Corporation and Subsidiaries,Case 5-RC-6159 (170NLRB No 52). No additional evidence on therelationship between Respondent and the operators wasadducedattheAugust 20, 1968, hearing in thisproceeding affecting the Board's determination in therepresentation proceeding that Respondent was "at least"the joint employer of the operators' employees i find thatRespondent was at all relevant times the joint employer oftheHorn and Keene employees involved in thisproceeding.Respondent contends that the facts in this case aresimilartothoseinN L R B v Norma MiningCorporation,et al , 206 F.2d 38 (C A 4), where the courtheld that mine operators were independent contractorsand their employees were not the employees of theprocessorEven assuming that the facts inNormaareessentially the same as the facts here,' the Board's findingin the representation proceeding that Respondent is a jointemployer of its operators' employees is binding upon meItherefore rejectRespondent's contention based uponNormathat it is not a joint employer of the Horn andKeene employeesThe General Counsel contends that the testimonyadduced in the representation proceeding, as supplementedby the record in this case, warrants a finding that theoperators are supervisors for Respondent rather thanindependent contractors, and therefore that Respondent isthe employer of the mine employees.' In view of my "jointemployer" finding, it is unnecessary for disposition of thiscase to determine whether the operators are supervisors orindependent contractors'The transcript of testimony in the representation proceeding wasreceived into evidence as G C Exh 2'The operators inNormahad written agreements with the processorwhereby they prepared their own plans and specifications for the mining ofcoal, and carried on the mining operation subject to limited inspection bytheprocessorNorma Mining Corporation,101NLRB 944, 958 Ittherefore would seem that the processor inNorma.unlike Respondent, didnot exercise"considerable control over the manner and meansby whichthe operators extract the coal "Jewell Smokeless Coal Corporation andSubsidiaries, supra'The Board's findings in the representation proceeding concerning theconditionswhich prevailwith respect to the operators are set out inAppendix B to this Decision The General Counsel adduced evidence thatan operator may not turn over his interest in a mine to another operatorwithout the consent of Respondent,thatRespondent may insist that anoperator buy equipment to increase production,that the operators'payrollsare keyed to Respondent's system of paying the operators bi-weekly, thatminers take a physical examination at Respondent's expense as aprerequisite to employment,that Respondent has told operators not to hireparticularminers with poor safety records,and that operators submitaccident reports on routine injuries to Respondent and look to Respondentfor assistance in the event of serious accident It further appears that Hornand Keene had an actual capital investment in equipment such as minelocomotives and cars, coal cutters,and drills of about $9,000 and that thisequipment was originally financed in part by a loan from Respondent andin part from a bankIVTiIF UM\'AIR 1 ABORPRACTICESA Sequenceof Events59The Union won a Board election in December 1966 andwas certified as the collective-bargaining representative ofRespondent's tipple and coke oven employees.Bargainingnegotiations began in June 1967,° but did not result in acontractRespondent's"inside"employees struck onMonday, August 14 and established picket lines at thetipples and coke ovensA Union organizer visited themines during the first week of the strike and asked theemployees to support the strike. Several mines, includingthe Horn and Keene mine, did not operate during the firstweek of the strikeHorn and Keene employed two truckdrivers and eightminers when the strike began Gary and Lewey Keene,sons of partner Woodrow Keene, were the truckdriversOn Monday morning, August 14, Gary Keene loaded histruck at the Horn and Keene mine tipple. His brotherLewey, who had stopped to get gasoline, drove up andtoldGary that he had heard at the gas station that theUnion had set up a picket line at the Whitewood tipple,where Horn and Keene delivered its coal to RespondentGary told Lewey to park his truck and go along with himto "see what was going on " At the Whitewood tipple,they found pickets carryingsignswith the legend "PleaseHonorOur Picket Line, ThisMine is On Strike,UMWA " Gary asked the pickets if he could dump the"one load of coal" and was told he could do so Hedumped the load of coal and he and his brother returnedto the Horn and Keene mine. Gary told Woodrow Keeneabout the picket line and said he was not going to haulcoal across it The mine operations stopped about i I a m.when the minetipple was filled upThat afternoon,Woodrow and Gary Keene spoke tosome pickets for about 10 minutes On Tuesday, August15,Gary and Lewey Keene visited the Union's strikeheadquarters near the entrance to Respondent's mainoffice at Vansant and "stayed down there a few minutes "On Thursday, August 17, Woodrow, Gary, and LeweyKeene, and some Horn and Keene miners signed Unioncards at the strike headquarters. By Saturday, August 19,9 of the 10 Horn and Keene employees had signed up withtheUnionOn that day, Horn and Keene signed astandardUnion operating contractThat same day,pursuant to complaints presented by B R Thompsonpresident of Respondent, the County Court of BuchananCounty issued warrants charging 12 persons, includingWoodrow and Gary Keene, with unlawfully picketingRespondent's premises from August 14 through August18'At a Unionmeeting onSunday, August 20, WoodrowKeene announced that Horn and Keene had signed acontractwith the Union and would resume work onMondaymorningFollowing themeeting,WoodrowKeene and Ellis Horn went to the mine in order to chargethe batterieswhich powered the mine tow cars anddiscovered that their electric power had been cut off.'Keene went home and called Orville Estep, Respondent'schief electricianHe told Estep the power was off at themine and Estep said he would check and call him backEstep did not call back that night'All dates hereinafter are in 1967 unless otherwise noted'TheKeenesdid not picket during thisperiodThechargesweresubsequentlydropped by Respondent'The electric power wasstillconnectedon Friday, August18,when the 60DECISIONSOF NATIONALLABOR RELATIONS BOARDThe nextmorning, alltheHorn and Keene employeesreported to the mine at the usual hour of 7 a m but theelectricity was still cut off Gary and Lewey Keene loadedtheir trucks from the mine tipple and Woodrow Keenetoldthem to "check with the weighman" at theWhitewood tipple. About 45 minutes later, a Keene sonreported back that "they" would get in touch with Estepand tell him he was wanted at the Horn and Keene mineWoodrow Keene dismissed the mine employees about 9a.m , saying that they would work the next day "if we getthe power turned on." Keene, Ellis Horn, and employeeMonroe Horn got into Keene's pickup truck and drove offto find Estep. They found Estep in the company ofManager Gene Mathis and Engineer Lee Brown Mathissaid he had had Estep cut the power off at the mine "forthe simple reason that Jewell Smokeless doesn't want youto operate any more for them "On September 26, Respondent directed Horn andKeene to remove their equipment from themineThe nextday,Horn and Keene removed their equipment from themine, except for "permanentinstallations" such as wiringand timbers, and another operator moved his equipmentin.Woodrow Keene, Ellis Horn, and some of theiremployees began picketing the mine about 2 months laterB Analysis and ConclusionsThe Horn and Keene mine was shut down on Monday,August 14, the first day of the strike. Gary and LeweyKeene, who had decided not to cross the Union's picketline at the Whitewood tipple, visited the Union's strikeheadquarters on Tuesday, and during the next few days, 9of the 10 Horn and Keene employees signed cards at theUnion's strike headquartersOn Saturday, August 19, theday Horn and Keene executed a standard Union contract,Respondent's president, B. R. Thompson, caused warrantsof arrest to be issuedagainstWoodrow and Gary KeeneforallegedlyengaginginunlawfulpicketingofRespondent's premises.' About this time, respondent cutthe electric power off at the Horn and Keene mine.Manager Gene Mathis refused to restore the power onMonday, August 21, and told Woodrow Keene, in thepresenceofEllisHorn and a mine employee thatRespondent did not want Horn and Keene "to operateany more" for itMathis testified that production had been low at theHorn and Keene mine, that his superiors had advised him3or 4 months before the strike that Woodrow Keene"had been guilty of some highly improper activities" inprevious employment with Respondent and "was not thetype of man we wanted to do business with", and, as itwas "standard procedure" to disconnect power from "anidlemine," that he decided to terminate Horn and Keenewhen the mine stopped operating "for some reason." I donot creditMathis' explanation for the Horn and Keenetermination. The record shows that Respondent had nevercomplained to Horn and Keene about low production andthatHorn and Keene production was at its peak justbefore thestrike.WhateverWoodrow Keene's pastemploymentrecordwithRespondent,Respondentacceptedhim as anoperator in December 1965. As thepartners had been at the mine'Thompson,asRespondent's president,was involved in unfair laborpractices stemming out of the Union'sorganizing of the tipple and cokeovenemployeesTheBoard found,interalto,thatRespondentdiscriminatorily laid off nine employees in 1964(153 NLRB 1460) and thatitdiscriminated against two employees in 1966(163 NLRB No 82)cessationof operations at the Horn and Keene minecoincided with the beginning of the strike on August 14, 1rejectMathis' testimony to the effect that he did not knowthat the Horn and Keeneminewas "idle" because of thestrike. In view of the foregoing, and as Mathis himselfconceded that Horn and Keene "probably" would nothave been terminated had it continued to deliver coal aftertheUnion established a picket line on August 14, I findthatRespondent's termination of the Horn and Keeneoperationwas not motivated by low production, byWoodrowKeene'spastemploymentrecordwithRespondent, or by the failure of Horn and Keene to notifyRespondent why it had stopped operatingThe record establishes that the electric power at theHorn and Keene mine was cut off a day or two afterWoodrow Keene, his sons Gary and Lewey Keene, andotherHorn and Keene employees signed cards at theUnion's strike headquarters on Thursday, August 17Whether or not Respondent was aware how far unionactivityhad spread among the Horn and Keeneemployees,PresidentThompson's swearing out ofwarrantsagainstWoodrow and Gary Keene on Saturday,August 19, shows he knew' or believed that Gary Keeneactively supported the union and that his father not onlydid not opposeunionactivity among his employees butwas himselfa unionsupporterIfindunderallthecircumstances- includingRespondent's history of opposition to unionization of itsoperations,Respondent's knowledge that the Horn andKeeneminehad been idled by the strike, the cutting off ofelectricpower at the mine shortly after Respondentlearned of union activity among the Horn and Keeneemployees, and Respondent's meretricious explanation forthisaction- that RespondentterminatedHorn andKeene, so effecting the discharge of Horn and Keeneemployees, in order to discourage its operators' employeesfrom supporting the UnionAs I have found thatRespondent is the coemployer of such employees, Iconclude that Respondent violated Section 8(a)(3) and (1)of the Act by discharging the Horn and Keene employeeson or about August 19, 1967."N.L.R.B v GibraltarIndustries, Inc ,307 F.2d 428 (C.A 4), cert. denied 372U.S. 911CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2The Union is a labor organization within themeaning of Section 2(5) of the Act3.Respondent violated Section 8(a)(3) and (1) of theAct by discharging the 10 employees named in paragraphVI of the complaint4. The aforesaid unfair labor practices affect commercewithin themeaning ofSection 2(6) and (7) of the Act.TIIE REMEDYIthas been found that Respondent discriminatorilydischargedtheHornandKeeneemployees.AsRespondent and not Horn and Keene was responsible forthe discrimination against these employees, Horn andKeene cannot be ordered to resume operations. I therefore' I consider that the Horn and Keene employees were effectivelydischarged when Respondent cut off the electric power at the mine, as therecord shows that Respondent did not intend to permit further operation ofthe mine by Horn and Keene JEWELL SMOKELESS COAL CORP.shall recommend that Respondent offer to engage Hornand Keene as an operator on the same terms as its otheroperators. I shall further recommend that Respondentmake whole the 10 employees named in paragraph VI ofthe complaint for any loss of pay they may have sufferedby reason of Respondent's discrimination against themfrom August 21, the day the Horn and Keene employeesappeared at the mine to resume work, until Respondentmakes a proper offer to Horn and Keene Backpay shallbe computed in the manner set forth inF.W WoolworthCompany,90 NLRB 289, with interest added thereto inthe manner set forth inIsisPlumbing & Heating Co ,138NLRB 716.RECOMMENDED ORDERUpon the entire record in this case, it is recommendedthatRespondent, Jewell Smokeless Coal Corporation, itsofficers, agents, successors, and assigns, shall1.Cease and desist from:(a)Discouraging membership in any labor organizationof its employees or of the employees of its coemployers bycausing their discharge or by discriminating in any othermanner in regard to their hire or tenure of employment orany term or condition of employment.(b) In any other manner, interfering with, restraining,orcoercing its employees or the employees of itscoemployers in the exercise of their rights under Section 7of the Act2Take the following affirmative action designed toeffectuate the policies of the Act.(a)Offer to engage Horn and Keene Coal Company, onthe same terms offered to other operators, to operate themine which they formerly operated for Respondent or, ifthatmine can no longer be profitably operated, acomparable mine.(b)Make whole the individuals named in paragraph VIof the complaint for any loss of earnings suffered byreason of the discrimination against them, in the mannerset forth in "The Remedy" section of this Decision.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze the amounts of backpay andother benefits due under the terms of this RecommendedOrder(d) Post at its offices and tipples in Buchanan County,Virginia, copies of the attached notice marked "AppendixA ""[Board's Appendix substituted for Trial Examiner's.]Copies of said notice on forms provided by the RegionalDirector for Region 5, shall, after being duly signed bythe Respondent's representative, be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 5, inwriting, within 20 days from the date of this Order, what'If this Recommended Order is adopted by the Board,the words "aDecision and Order" shall be substituted for the words "the RecommendedOrder of a Trial Examiner" in the notice If the Board's Order is enforcedby a decree of the United States Court of Appeals, the notice will befurther amended by the substitution of the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order"for the words "a Decisiona. I Order "steps have been taken to comply herewith i°61"If this Recommended Order is adopted by the Board, this provisionshallbe modified to read "Notify the Regional Director for the FifthRegion, in writing,within 10 days from the date of this Order,what stepsthe Respondent has taken to comply herewith "APPENDIX BExcerpts from Case 5-RC-6159Jewell pays a fixed fee on a tonnage basis for coaldelivered to its plant tipple. It provides the engineering ofthemines, including the surveying and map-making, thebuilding andmaintenanceof access roadways; the rawlumber for erection, at the operator's expense,of a minetipple. In some cases Jewell also provides electric powerfor the operation of mine equipment and, for about 70percent of the operators, Jewell carries the workmen'scompensation.' The operators are obliged to mine the coalinthemanner in whichitisengineeredby JewellRegularly, at least once every 2 weeks, Jewell makesinspections of the mines todeterminethat the removal ofcoal conformsto the engineeringplan and is consistentwithwellestablishedminingpracticesAlso Jewelloccasionallyhasmeetingswith the suppliers to advisethem of changesinmininglaws, safety practices, etc.Although three employees testified that they were hiredby the Jewell personnelmanager,there is evidence thathiring, firingand direction of employees is done by theoperator and, except for those maintained in connectionwith the payment of workmen's compensation, Jewellkeeps no record of an operator's employees' Jewell hasnever caused the termination of an operating employee,and has established no requirements with respect to whothe suppliersmay hire. As to interchange among theemployees of different operators on the Jewell properties,three employees testified of their transfers from onesupplier'smineto another, one of them was so transferredon two separate occasions" and workedunderthe samesuperintendent at all threelocations.The operators haveseparate tax numbers. They withhold taxes, and make allSocial Security contributions for their employees. Eachoperator is registered with the State of Virginia as theoperator of the mine for which he has contracted withJewell, and the operator's mine foreman is separatelylicensed with the State of Virginiaas anemployee of thespecific operator.Thereare nowrittenagreementsbetween Jewell and theoperators, all suchagreementsbeing oral and terminableatwillA uniformtonnagerate for the same quality ofcoal is paid, regardless of the difficultyinminingitor thedistance it must be hauled.In all casesthe ownership ofithe coal itself remains vestedin the Jewell Corporation All coal minedon itspropertiespursuant to the terms of the oralagreements,must be'When Jewell provides the electric power or carries the workmen'scompensation,deductions are made on a tonnage basis from the pricereceived by the supplier for coal'Although Jewell does not carry on its payroll employees who areengaged in mining or transporting coal, it does assist operators in therepair of damaged equipment by sending experienced mechanics from theJewell plant to the mine site'Severaloperators also have mines in addition to those on Jewellproperties, and there is some interchange among their employees 62DECISIONSOF NATIONALLABOR RELATIONS BOARDdelivered to Jewell's plant tipple and may not be sold toprocedure is followed, nor, what the actual capitalother purchasers.' Jewell has had occasion to terminateinvestment of any individual operator actually isOtherthese oral agreements for failure to operate the mines,factors which bear on whether or not the operators arepoor production, and failure to operate safely or in anmerely supervisors of Jewell are equally unclear.orderly manner.The value of each operator's equipment utilized in themine operation varies from $35,000 to $250,000. Jewell'with respect to contracts with operatorswho mine onproperty notmay advance money to operators for the purchase ofowned or leased by Jewell, there isno requirementthat they sell only tomining equipment, taking a lien on the equipment asJewellAs the Jewellgeneral managertestified, "They are freeagents andsecurity. It is not clear from the record how often thiscan do as they please